10

11

12

13

14

15

16

1?

18

me)

20

21

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 1 of 14

WANGER JONES HELSLEY PC
265 E. River Park Circle, Suite 310
Fresno, California 93720
Telephone: (559) 233-4800
Facsimile: (559) 233-9330

Peter M. Jones, Esq. SBN# 105811
Attorneys For: Defendant, Nathan Daniel Larson
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 1:21 CR 00022-NONE-SKO

)
}
Plaintiff, ) SUBMISSION OF DEFENDANT’S
) HANDWRITTEN MOTIONS TO
) PROCEED PRO SE AND TO APPEAR IN
VS. ) COURT, IN PERSON, WITHOUT ANY
) FACIAL COVERING; DECLARATION
NATHAN DANIEL LARSON OF PETER M. JONES
Defendant
}

 

Defendant, NATHAN DANIEL LARSON, by and through his counsel, Peter M. Jones,
hereby submits additional letters in which he moves to proceed pro se and requests a hearing
pursuant to Faretia vy. California, 422 U.S. 806 (1975); and his motion to appear in court, in person,
without a mask at all future hearings on the above entitled case.

DECLARATION OF PETER M. JONES

I, Peter M. Jones, declare as follows:

1. Iam an attorney admitted to practice before this court, and am counsel of record
for Nathan Daniel Larson, the Defendant in the above entitled action, having been appointed to

represent him on March 1, 2021.

 

 

 

{8694/002/01249725, DOCK} 1
SUBMISSION OF DEFENDANT’S HANDWRITTEN MOTIONS TO PROCEED PRO SE AND TO APPEAR IN COURT, iN
PERSON, WITHOUT ANY FACIAL COVERING; DECLARATIGN OF PETER M, JONES

 

 
10

41

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 2 of 14

2. On April 14, 2021 a Joint Status Report was filed indicating that Mr. Larson
had mailed to the court clerk’s office two letters. One letter contained his request for a hearing to
make a motion to proceed pro se. The other contained his objection to appear via video-
conferencing, moving to appear instead, in court, in person, without a mask,

4, On April 21, 2021 Mr. Larson and I appeared by way of video-conferencing
at his Status Conference. At that hearing he reiterated his interest in appearing personally, in court,
without a mask and also to proceed pro se. The court, however, had not received his letters, and
asked counsel to prepare something in writing that conveyed Mr. Larson’s motions/requests.

5. Attached are new handwritten motions Mr. Larson has prepared for the
court’s consideration supporting his position as described above.

I declare under penalty of perjury that the foregoing is true and that this declaration was

executed in Fresno, California on April 27, 2021.

/si Peter M. Jones
PETER M. JONES, Attorney for
Defendant, Nathan Daniel Larson

 

 

 

(8694 /002/01249725 , DOCX} 2
SUBMISSION OF DEFENDANT'S HANDWRITTEN MOTIONS TO PROCEED PRO SE AND TO APPEAR IN COURT, IN
PERSON, WITHOUT ANY FACIAL COVERING; DECLARATION OF PETER M. JONES

 

 
Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 3 of 14

UNITED STATES
V.
NATHAN DANIEL LARSON

1:21 CR 00022-NONE-SKO

ATTACHMENT

 
Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

t+
4
a
oO
LO
oO
o
©
Oo
od
N
~—
NM
N
~
t
©
To
L
iL
0
4
Y
Cc
o
E
SS
oO
oO
Qa
O
<
Y)

NONE

Case 1:21-cr-00022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 6 of 14

 

 

 

 

 

 

ESO... ee inf

¢ Ca i

 

 

 

 

 

 

 

 

 

 

ne wer lad

 

 

| Ly if da le AAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 7 of 14

 

 

 

CLs

a Fy

       

 

fel fee seuad id tron Pt

[ LoL ofe
OUI bad te av

 

 

 

_ ther

   

 

 

 

uae fe NVEe fC. 4

 

f GC MAARA Z

    

Ane fATar 4.

 
 
 
 

     
     

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 8 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 9 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

NONE-SKO Document 18 Filed 04/27/21 Page 10 of 14

-cr-00022

Case 1:21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

SKO Document 18 Filed 04/27/21 Page 11 of 14

-NONE-

00022

Cr-

Case 1:21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

SKO Document 18 Filed 04/27/21 Page 12 of 14

-NONE-

-00022

cr

Case 1:21-

 

 

 

 

 

 

 

 

 

 

 

 

 

.

Ede

 

lee

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 13 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cr-00022-NONE-SKO Document 18 Filed 04/27/21 Page 14 of 14

 

 
   
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
